Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 
Claims 1 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,873,474. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claim 1 is inside of referenced patent claim 1.  Claim 1 of patent teaches “1. A method for controlling one or more devices to be controlled within a control environment wherein each of the one or more devices to be controlled is programmed with one or more location descriptors that identify the physical location of each device and a floor plan of the physical location, the method comprising the steps: transmitting a control signal to the one or more devices to be controlled containing a location based address that is an n-tuple that describes all or a portion of the control environment and uniquely identifies separate parts of the floor plan of the physical location and a function code; and programming a playback device configured to store the location based address and function codes corresponding to a sequence of transmitted control signals over a selected time as a program; wherein the playback device is programmed to transmit the program to the one or more devices to be controlled by sequentially transmitting the control signals over a pre-determined time period.” And claim 1 of current application teaches, “1. A method for controlling one or more devices to be controlled within a controlled environment wherein each of the one or more devices to be controlled is programmed with one or more location descriptors, the method comprising the steps: transmitting a control signal to the one or more devices to be controlled containing a location based address that is an n-tuple that describes a location attribute and a function code; comparing the location-based address to at least one programmed location descriptor; and performing a function corresponding to the function code when the location based address matches at least one of the programmed location descriptors.” The key of “transmitting a control signal to the one or more devices to be controlled containing a location based address that is an n-tuple that describes” which is the allowable subject matter in part is in both claims. In other words the current claims are slightly broader in scope and not as specific to building location and use case. And the same subject matter to claim 5 to claim 2 of the patent referenced. 
Claims 1 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10,291,426. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are slightly broader in scope. Both claim ones contain the key subject matter, “location descriptor and perform a function corresponding to the function code in response to a match between the location-based address and the programmed location descriptor.” The reference patent then also makes more details on location. And This action is similar to “describes a location attribute and a function code; comparing the location-based address to at least one programmed location descriptor; and performing a function corresponding to the function code when the location based address matches at least one of the programmed location descriptors.” And has the same objective said differently. But the scope of the claims remains the same in scope. 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of U.S. Patent No. 9,998,296. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are broader in scope than the referenced patent. Claim 1 of the current application and claims 1 and 10 of the referenced patent contains the same subject matter “addresses to the programmed location descriptor and perform functions corresponding to the function codes.” This action is similar to “describes a location attribute and a function code; comparing the location-based address to at least one programmed location descriptor; and performing a function corresponding to the function code when the location based address matches at least one of the programmed location descriptors.” And has the same objective said differently. 

Allowable Subject Matter
Claims 1-5 are allowed as long as a terminal disclaimer gets filed. The prior art given the priority date does not teach “performing a function corresponding to the function code when the location based address matches at least one of the programmed location descriptors.” which would stop wrongful 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTIAGO GARCIA whose telephone number is (571)270-5182. The examiner can normally be reached Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Le Vu can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANTIAGO GARCIA/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        



/SG/